DETAILED ACTION
REMARKS
No claim amendments were included in the reply filed on 03/29/2021.
Claims 1 and 6-29 are pending in this application. Claims 15-28 are withdrawn as drawn to an unelected invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yost et al. (US 20090236317, cited in previous action) in view of Adibi et al. (US 20090308450, cited in previous action), Fray et al. (WO 2011/161479 A1, cited in previous action) and Hagino (US 20040112426, cited in previous action), hereinafter referred to as Yost, Adibi, Fray, and Hagino, respectively. Moreover, Fray will be referenced in view of its US equivalent (US 20130095596, cited in previous action).
Regarding claim 1, Yost discloses on figure 4 a photovoltaic (PV) device comprising:
a silicon substrate [410]; and
an emitter layer [420] on a side of the silicon substrate [410], wherein the emitter layer [420] has an antireflective surface comprising black silicon (substrate [410] etched creating black silicon antireflective surface, ¶0011, ¶0036, and ¶0037).
Yost fails to disclose the sheet resistance and dopant concentration of the emitter layer [420]. Adibi discloses on figure 2 a PV device analogous to the device of Yost, wherein the device comprises a silicon substrate [210] (¶0040), emitter layer [215] (¶0040), and an ARC (anti-reflective coating) layer on the emitter layer [215] which corresponds to the black silicon layer of Yost (¶0041). The emitter layer 19 cm-3 (¶0038). The emitter layer of Adibi increases the operating efficiency of the PV device (¶0037-0038). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the emitter layer of Yost with the layer of Adibi such that the emitter layer has a sheet resistance of 80 to 160 Ω/□ and a dopant concentration of around 1*1019 cm-3 to increase the operating efficiency of the PV device (Adibi, ¶0038). Regarding the sheet resistance range, it would have been obvious to one having ordinary skill to include the ranges of Adibi since the instant claimed ranges overlap the ranges of the prior art. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Yost teaches that the black silicon has a pillar structure dimensions that are defined by the pore diameters of the black silicon (DiamTunnel, Fig 2; ¶0031). However, the reference fails to teach the pillars’ lateral dimensions of the black silicon. Fray teaches a black silicon antireflective film for solar cells analogous to the black silicon surface Yost, wherein the black silicon has a pore diameter of 50 to 100 nm (Abstract; ¶0011). The reference fails to explicitly disclose the pillars of the black silicon. However, the pores’ diameters directly determine the pillar diameter between the adjacent pores (Fig 5). The black silicon of Fray decreases the cost of the solar cell, wherein pore diameter determines the efficiency of the light absorption (¶0004-0005). Thusly, it would have been obvious to one having ordinary skill in the art at the time of the invention would have considered the pore diameter –and the pillar diameter- as a result effective variable. Absent any evidence of unexpected results, the claimed pillar diameter cannot be considered critical. Furthermore, it would have obvious to one having ordinary skill in the art to optimize the pillar diameter of the black silicon of modified Yost through routine experimentation to determine the desired balance between cost of production, pillar diameter and light In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Modified Yost fails to teach that the PV device comprises a passivation layer.
Hagino discloses on figure 2 a silicon PV device analogous to the device of Yost, wherein the front surface of the silicon substrate [1] corresponds to the black silicon front surface of substrate of Yost since the front surface comprises a surface roughness formed through an etching solution (¶0047). Furthermore, the solar cell comprises a passivation film [3A] over the etched front surface. The passivation layer operates to improve the characteristics of the solar cells (¶0027). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of modified Yost such that the solar cell further comprises a passivation layer as taught by Hagino to improve the characteristics of the solar cell (Hagino, ¶0027). 
The combination of the references teach that the pillar structures implicitly have a height above the silicon substrate since the black silicon is disposed on the surface of the substrate. Therefore, the all portions of the substrate that is not treated to form black silicon are below black silicon, wherein the pillars of the black silicon have a height that extends above the substrate. Additionally, the combination fails to explicitly disclose the density of the pillar structures. However, Applicant states that range of densities of the pillar structures was calculated from the lateral dimensions of the pores and the lateral dimensions of the pillars. See Applicant’s Remarks filed on 03/26/2019, and the second paragraph of page 9. As set forth above, the applied references disclose the lateral dimensions of the pores and pillars required by the instant claims. Therefore, the combination implicitly includes the claimed density of the pillar structures.  
The applied references fail to explicitly disclose the minority carrier lifetime of the instant claim. However, the combination of the reference teaches said minority carrier lifetime since the references In re Papesch, 315 F.2d 381 (CCPA 1963). Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present." See MPEP 2112.01 (internal citation omitted). Moreover, the prima facie case can be rebutted by evidence showing that the prior art product does not necessarily possess the characteristics of the claimed product. See In re Best, 562 F.2d at 1255, 195 USPQ at 433 and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 6, modified Yost discloses all of the limitations as set forth above. Furthermore, the black silicon comprises silver at a concentration less than 1019 cm-3 since residual metals such as gold and silver are removed during a post etching treatment (Yost, ¶0012-0013).
Regarding claims 7 and 8, modified Yost discloses all of the limitations as set forth above. Yost discloses on figure 4 that the PV device further comprises a back electrical contact [450] on a side of the silicon substrate [410] opposite the side of the emitter layer [420], and a front electrical contact [430] abutting the emitter layer [420]. Furthermore, the front electrical contact abuts the emitter layer through the passivation layer (front contacts [8B] abut the emitter layer [6] through the passivation layer [3A], Hagino, Fig 2). 
The applied references fails to explicitly disclose the solar cell efficiency and the internal quantum efficiencies at 400 nm and 600 nm. However, the combination of the reference teaches said solar cell efficiency and the internal quantum efficiencies since the references disclose all of the structural requirements of the instant claimed invention as set forth above. The Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963). Additionally, as per the MPEP, the "products of identical chemical compositions prima facie case can be rebutted by evidence showing that the prior art product does not necessarily possess the characteristics of the claimed product. See In re Best, 562 F.2d at 1255, 195 USPQ at 433 and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 29, modified Yost discloses all of the limitations as set forth above. Moreover, modified Yost teach that the PV device comprises a front electrical contact ([430] of Yost, Fig 4; and [240] of Adibi, Fig 2) that contacts a top surface of the black silicon and extends through a depth of the black silicon to contact lateral sides of the pillars of the black silicon since the front contacts make contact with the emitter layer through the black silicon ARC layer (Adibi, Fig 2; Yost, Fig 4).
Claims 9-14 are rejected under pre-AIA 35 U.S.C. 103(a) as being u n patentable over Yost et al. (US 20090236317, cited in previous action) in view of Adibi et al. (US 20090308450, cited in previous action) and Fray. (WO 2011/161479 Al, cited in previous action), hereinafter referred to as Yost, Adibi and Fray, respectively. Moreover, Fray will be referenced in view of its US publication (US 20130095596, cited in previous action).
Regarding claim 9, Yost discloses on figure 4 a PV device, comprising:
a silicon wafer [410] with a back surface and a front, light receiving surface;
a layer of black silicon, on the front, light receiving surface (substrate [410] etched creating black silicon antireflective surface, ¶0011, ¶0036, and ¶0037), comprising a plurality of structures with lateral structure dimensions (pore diameter, Fig 2); and
an emitter [420] comprising a dopant diffused a depth into the front, light receiving surface through and beyond the layer of the black silicon (¶0037).
-3 (¶0038). The emitter layer of Adibi increases the operating efficiency of the PV device (¶0037-0038). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the emitter layer of Yost with the layer of Adibi such that the emitter layer has maximum level of dopant less than 1ᴇ20 cm-3 to increase the operating efficiency of the PV device (Adibi, ¶0038). 
Yost teaches that the black silicon has a pillar structure dimensions that are defined by the pore diameters of the black silicon (DiamTunnel, Fig 2; ¶0031). However, the reference fails to teach the pillars’ lateral dimensions of the black silicon. Fray teaches a black silicon antireflective film for solar cells analogous to the black silicon surface Yost, wherein the black silicon has a pore diameter of 50 to 100 nm (Abstract; ¶0011). The reference fails to explicitly disclose the pillars of the black silicon. However, the pores’ diameters directly determine the pillar diameter between the adjacent pores (Fig 5). The black silicon of Fray decreases the cost of the solar cell, wherein pore diameter determines the efficiency of the light absorption (¶0004-0005). Thusly, it would have been obvious to one having ordinary skill in the art at the time of the invention would have considered the pore diameter –and the pillar diameter- as a result effective variable. Absent any evidence of unexpected results, the claimed pillar diameter cannot be considered critical. Furthermore, it would have obvious to one having ordinary skill in the art to optimize the pillar diameter of the black silicon of modified Yost through routine experimentation to determine the desired balance between cost of production, pillar diameter and light absorption since “where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The combination of the references teach that the pillar structures implicitly have a height above the silicon substrate since the black silicon is disposed on the surface of the substrate. Therefore, the all portions of the substrate that is not treated to form black silicon are below black silicon, wherein the pillars of the black silicon have a height that extends above the substrate. Additionally, the combination fails to explicitly disclose the density of the pillar structures. However, Applicant states that range of densities of the pillar structures was calculated from the lateral dimensions of the pores and the lateral dimensions of the pillars. See Applicant’s Remarks filed on 03/26/2019, and the second paragraph of page 9. As set forth above, the applied references disclose the lateral dimensions of the pores and pillars required by the instant claims. Therefore, the combination implicitly includes the claimed density of the pillar structures.   
The applied references fail to explicitly disclose the minority carrier lifetime of the instant claim. However, the combination of the reference teaches said minority carrier lifetime since the references disclose all of the structural requirements of the instant claimed invention. Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963). Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present." See MPEP 2112.01 (internal citation omitted). Moreover, the prima facie case can be rebutted by evidence showing that the prior art product does not necessarily possess the characteristics of the claimed product. See In re Best, 562 F.2d at 1255, 195 USPQ at 433 and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 10, modified Yost discloses all of the limitations as set forth above. Furthermore, the black silicon is substantially free of high recombination metal particles since the residual metals such as gold and silver are removed during a post etching treatment (Yost, ¶0012-0013).
Regarding claim 11, modified Yost discloses all of the limitations as set forth above. Moreover, the level of the dopant is in a concentration range such that the photoreceptive region of the emitter layer has sheet resistance of 80 to 160 Ω/□ (Adibi, ¶0038). Regarding the sheet resistance range, it would have been obvious to one having ordinary skill to include the ranges of Adibi since the instant claimed ranges overlap the ranges of the prior art. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 12, modified Yost discloses all of the limitations as set forth above. Moreover, the device further comprises front contacts ([430] of Yost, Fig 4; and [240] of Adibi, Fig 2) on the front, light receiving surface, wherein a zone [215] (or selective emitter, Adibi, Fig 2) underneath the front contacts is doped to a concentration level exceeding the level of dopant in the emitter [225] (photoreceptive region, Adibi, Fig 2), whereby the PV device is a selective emitter black silicon device (Adibi, ¶0037).
Regarding claim 13, modified Yost discloses all of the limitations as set forth above. Yost teaches that the pillar structures of the black silicon have a height of less than about 500 nm above the silicon wafer (tunnel depth of about 50 to 300 nm, Yost, ¶0031).
Regarding claim 14, modified Yost discloses all of the limitations as set forth above. Modified Yost fails to explicitly disclose that the PV device has an internal quantum efficiency at 400 nm of greater than about 74%. However, as set forth above, the claimed and the prior art products are substantially identical in structure and composition. Thusly, one of ordinary skill would conclude that the PV device of the prior art includes the instant claimed internal quantum efficiency. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Moreover, the prima facie case can be rebutted by evidence In re Best, 562 F.2d at 1255, 195 USPQ at 433 and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. Applicant argues that that the prior art fails to disclose the pillars of the instant claims since the secondary reference Fray discloses a single pore within the silicon substrate on figure 3d. The Examiner respectfully disagrees. As set forth above, the prior art fails to explicitly disclose pillar structures. However, the diameter of the disclosed pores directly determines the diameter of pillar structures since the silicon substrate material that outlines the pore structures read on the instant claimed pillar structures. Moreover, Fray teaches that one of ordinary skill would have considered the pore diameter, and in turn the pillar diameter, as a result effective variable. Although figure 3d discloses a single pore, one would reasonable determine that the single pore in figure 3d is representative of the multiple pores within the silicon substrate.  
Applicant argues that the instant invention includes unexpected results. The Examiner respectfully disagrees since no evidence of criticality is provided by the Applicant. 
Applicant argues that the applied references fails to disclose the emitter sheet resistance of the instant claims. The Examiner respectfully disagrees. As set forth above, Adibi modifies the invention of Yost, such that the emitter layer includes the sheet resistance of the instant claim. See ¶0038 of Adibi, wherein the lightly doped emitter region [225] has a sheet resistance of 80 to 160 ohms per square. 
Applicant argues that the applied references do not disclose the minority carrier lifetime of the instant claimed invention. The Examiner respectfully disagrees. The applied references disclose the structural limitations of the instant claims, specifically the silicon substrate, the dopant concentration of the emitter layer, the sheet resistance of the emitter layer, and the black silicon antireflective surface. .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DUJUAN A HORTON/               Examiner, Art Unit 1721                                                                                                                                                                                         
/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796